Citation Nr: 1632581	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-27 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected hearing loss prior to September 25, 2014 and in excess of 10 percent from September 25, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

The Veteran is represented by:  Massachusetts Office of Commissioner of Veterans  


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the RO in Boston, Massachusetts, which denied an increased rating for bilateral hearing loss (previously rated as right ear hearing loss).  Subsequently, a June 2015 rating decision granted a 10 percent disability rating for the bilateral hearing loss, effective September 25, 2014 (the date that it is ascertainable the Veteran is entitled to the higher rating).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period from March 4, 2011, the service-connected bilateral hearing loss has been manifested by no more than level X hearing in the right ear and level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  For the period prior to September 25, 2014, the criteria for a disability rating of 10 percent, but no higher, were met for service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2.  For the period from September 25, 2014, the criteria for a disability rating in excess of 10 percent have not been met for service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

In this case, the duty to notify was satisfied through an April 2011 letter to the Veteran that addressed all notice elements and was sent prior to the initial Agency of Original Jurisdiction decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in May 2011 and September 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 
38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran asserts that the bilateral hearing loss disability symptoms and impairment more closely resemble the criteria for an increased rating in excess of 10 percent.  In a May 2011 statement, the Veteran wrote that symptoms of bilateral hearing loss manifested as the inability to hear conversations or the doorbell ring.  The Veteran also wrote that he and his wife were unable to watch television together.  In a separate May 2011 statement, the Veteran wrote that symptoms of hearing loss prevented him from passing physical examinations that were required for employment as a commercial truck driver.  

A May 2011 lay statement reflects the Veteran's wife wrote that the couple was unable to watch television together because the Veteran "has the volume up so loud that I cannot be in the same room."  The Veteran's wife also wrote the Veteran was forced to retire early due to symptoms of hearing loss.  

The Veteran underwent a VA audiometric examination in May 2011 where the pure tone thresholds, in decibels, were recorded as follows:






HERTZ



1000
2000
3000
4000
RIGHT
90
95
95
105
LEFT
10
40
50
60

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 88 percent in the right ear and 98 percent in the left ear.  The average decibel loss for the right ear was 96.  From Table VIA of 38 CFR § 4.85, Roman Numeral IX is determined for the right ear.  The average decibel loss for the left ear was 40.  From Table VI of 38 CFR § 4.85, Roman Numeral I is determined for the left ear.  A 0 percent evaluation is derived from Table VII of 38 CFR § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

The Veteran attended another VA audiometric examination in September 2014 where the pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100 
105
100
105
LEFT
40
50
55
55

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 76 percent in the right ear and 94 percent in the left ear.  The average decibel loss for the right ear was 103.  From Table VIA of 38 CFR 4.85, Roman Numeral X is determined for the right ear.  The average decibel loss for the left ear was 50.  From Table VI of 38 CFR § 4.85, Roman Numeral I is determined for the left ear.  A 10 percent evaluation is derived from Table VII of 38 CFR § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  The September 2014 VA audiometric examination report reflects the Veteran reported difficulties hearing in all situations, especially with background noise.  

After a review of all the evidence, lay and medical, the Board finds that the service-connected bilateral hearing loss has been manifested by no more than level X hearing in the right ear and level I hearing in the left ear for the initial rating period from March 4, 2011.  Findings from various VA treatment records and the May 2011 and September 2014 VA audiometric examinations, as well as lay statements for the Veteran and his wife are consistent with a 10 percent initial disability rating from March 4, 2011.  At the both the May 2011 and September 2014 VA examinations, speech recognition scores using the Maryland CNC Test revealed speech discrimination scores consistent with a 10 percent evaluation.  Specifically, at the most recent VA examination in September 2014, speech recognition scores using the Maryland CNC Test revealed speech discrimination of 76 percent in the right ear and 94 percent in the left ear, and a 10 percent evaluation is derived from Table VII of 38 CFR § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  For these reasons, the criteria for an initial disability rating in excess of 
10 percent for bilateral hearing loss have not been met or more nearly approximated for the entire rating period appeal from March 4, 2011.   

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of difficulties hearing conversations and the doorbell ring.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties, along with the functional impact identified by the VA examiner, are factors contemplated in the regulations and schedular rating criteria.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no possible combined effect of multiple conditions as the Veteran's bilateral hearing loss is the only service-connected disability.  



ORDER


A disability rating of 10 percent, but no higher, is warranted prior to September 25, 2014.

A disability rating in excess of 10 percent from September 25, 2014 is denied .



REMAND 

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the Veteran's is service-connected for bilateral hearing loss.  As discussed above, a May 2011 statement reflects the Veteran wrote that symptoms of hearing loss prevented him from passing physicals that were required for employment as a commercial truck driver.  A May 2011 lay statement reflects the Veteran's wife wrote that that the Veteran was forced to retire early due to symptoms of hearing loss.  The May 2011 VA audiometric examination reflects the Veteran reported being unemployed.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



____________________________________________
M. HYLAND   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


